337 F.2d 378
George A. FOUNTAINE, Appellant,v.Sherman H. CROUSE, Warden, Kansas State Penitentiary, Lansing, Kansas, Appellee.
No. 7753.
United States Court of Appeals Tenth Circuit.
October 13, 1964.
Rehearing Denied November 4, 1964.

Gary H. Hemminger, Denver, Colo., for appellant.
Richard H. Seaton, Asst. Atty. Gen. of Kansas (William M. Ferguson, Atty. Gen. of Kansas, on the brief), for appellee.
Before BREITENSTEIN, HILL and SETH, Circuit Judges.
PER CURIAM.


1
Appellant Fountaine appeals from a judgment which, after a hearing, denied habeas corpus relief. He is confined in the Kansas state penitentiary under a 30-year sentence imposed for violation of the Kansas habitual criminal statute (Kan.G.S.1949, § 21-107a) imposed on April 27, 1960. He contends that the sentence was contrary to Kansas law. The same argument was presented to the Kansas Supreme Court in State v. Fountaine, 188 Kan. 190, 360 P.2d 1119, which held that the sentence was valid under Kansas law. No showing is made that the appellant has been denied any fundamental right secured by the Federal Constitution. In the circumstances we accept the holding of the Kansas Supreme Court. See Ramsey v. Hand, 10 Cir., 309 F.2d 947, 949, certiorari denied 373 U.S. 940, 83 S. Ct. 1547, 10 L. Ed. 2d 695.


2
In his petition for habeas corpus Fountaine alleges that his guilty plea was involuntary because of coercion and inducement; that he was denied the effective assistance of counsel; and that he was illegally arrested. No evidence was adduced at the district court hearing to sustain these allegations. The court properly rejected them.


3
Affirmed.